                            UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                            Criminal No. 19-cr-


              V.                                    Violations:


(1)   JUNIOR MELENDEZ,                              Count One: Conspiracy to Interfere with
(2)   KEITH JOHNSON,                                Commerce by Robbery
(3)   GRACE KATANA, and                             18U.S.C. § 1951
(4)   SHAUN WALKER
                                                    Count Two: Felon in Possession of a Firearm
                     Defendants.                    18 U.S.C. §§ 922(g)(1) and 924(e)(1)

                                                    Robbery Forfeiture Allegation:
                                                    18 U.S.C. § 981(a)(1)(C); 28 U.S.C. § 2461(c)

                                                    Firearm Forfeiture Allegation:
                                                    18 U.S.C. § 924(d); 28 U.S.C. § 2461(c)




                                         INDICTMENT


                                         COUNT ONE
                Conspiracy to Interfere with Interstate Commerce by Robbery
                                     (18 U.S.C. § 1951)
The Grand Jury charges;

        From at least March 19, 2019 through March 25, 2019, in Worcester, Rockland, and

elsewhere in the District of Massachusetts, the defendants,

                                (1)   JUNIOR MELENDEZ,
                                (2)   KEITH JOHNSON,
                                (3)   GRACE KATANA, and
                                (4)   SHAUN WALKER,

conspired with each other, and with other persons unknown to the Grand Jury, to obstruct, delay

and affect interstate commerce and the movement of articles and commodities in commerce by

the robbery of Person #1, an individual residing in Rockland, Massachusetts who was engaged in


                                                1
the sale of custom glass smoking devices.

       All in violation of Title 18, United States Code, Section 1951.
                                          COUNT TWO
                                  Felon in Possession of a Firearm
                            (18 U.S.C. §§ 922(g)(1) and 924(e)(1))

The Grand Jury further charges:

       On or about March 25,2019, in Rockland, in the District of Massachusetts, the defendant,

                                    (2)    KEITH JOHNSON,

knowing that he was previously convicted in a court of a crime punishable by imprisonment for a

term exceeding one year, did knowingly possess, in and affecting commerce, a firearm, that is, a

Smith & Wesson M&P .380 caliber pistol, bearing serial number NCT1715.

       All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(e)(1).
                          ROBBERY FORFEITURE ALLEGATION
                       (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

        1.      Upon conviction of the offense in violation of Title 18, United States Code,

Section 1951, set forth in Count One of this Indictment, defendants,

                                    (1)   JUNIOR MELENDEZ,
                                    (2)   KEITH JOHNSON,
                                    (3)   GRACE KATANA, and
                                    (4)   SHAUN WALKER,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

and Title 28, United States Code, Section 2461(c), any property, real or personal, which

constitutes or is derived from proceeds traceable to the offense.

       2.      If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code,

Section 2461(c), as a result of any act or omission of the defendants ~

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which caimot be divided without
                  difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporatingTitle 21, United States Code, Section 853(p), to seek forfeiture of any other

propertyof the defendants up to the value of the propertydescribed in Paragraph 1 above.

All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States

Code, Section 2461(c).

                                                 4
                           FIREARM FORFEITURE ALLEGATION
                         (18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c))

       3.      Upon conviction of the offense in violation of Title 18, United States Code,

Section 922(g)(1), set forth in Count Two of this Indictment, the defendant,

                                (2)     KEITH JOHNSON,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)(1),

and Title 28, United States Code, Section 2461(c), any firearm or ammunition involved in or

used in any knowing commission of the offense. The property to be forfeited includes, but is

not limited to, the following assets:

               a. a Smith & Wesson M&P .380 caliber pistol, bearing serial number NCT1715;
                   and


               b. eight rounds of ammunition.

       4.      If any of the property described in Paragraph 3, above, as being forfeitable

pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United States Code,

Section 2461(c), as a result of any act or omission of the defendant ~

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                  difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the propertydescribed in Paragraph 1 above.

                                                  5
       All pursuant to Title 18, United States Code, Seetion 924, and Title 28, United States

Code, Section 2461.




                                                     A TRUE BILL




                                                     FORLPLRSON




 jfeg'A. Pnedholm
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS



Returned into the District Court by the Grand Jurors and filed.




                                                       iPUTY CLERK

                                                          p,. O'2- 9 n
Dated: Julyg^, 2019
